DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,164,602. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-20 of U.S. Patent No. 11,164,602, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-20 of U.S. Patent No. 11,164,602, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-20 of U.S. Patent No. 11,164,602 including the feature of evaluate, based on a comparison by the processor of the first data with comparative data, whether the first data indicates that the consumer is not paying attention to the playback of the first media content; and in response to the first data indicating that the consumer is not paying attention, identify, by the processor, based on a time of receipt of the first data, a first time corresponding to a location within the first media content at which the consumer stopped paying attention during the playback of the first media content as specified in claim 1 of the present Application. (See claims 1 and 10 of U.S. Patent No. 11,164,602.
With regard to claim 2, the feature of wherein the processor is further enabled to: reset a playback location of the first media content to the first time in order to resume playback from the first time as specified thereof is present in claim 2 of U.S. Patent No. 11,164,602.
With regard to claim 3, the feature of wherein the first data comprises at least one of brain activity data, user activity data, ambient noise data and reference image data that is used in the comparison to the comparative data, the comparative data comprising at least one of reference brain activity data, reference user activity data, ambient noise threshold, and a reference image as specified thereof is present in claim 3 of U.S. Patent No. 11,164,602.
With regard to claim 4, the feature of wherein the processor is communicatively coupled to a brain sensor via the communication interface, the received first data comprises brain activity data and the comparative data is reference brain activity data, the processor further enabled to: during playback of the first media content, receive first brain activity data from the brain sensor via the communication interface; retrieve the reference brain activity data from a memory, the reference brain activity data corresponding to a loss of attention by the consumer; compare the first brain activity data to the reference brain activity data; determine if a result of the comparison of the first brain activity data to the reference brain activity data indicates that the consumer is likely not currently paying attention to the playback of the first media content; and in response to the result of the comparison indicating that the consumer is likely not currently paying attention, adjust the playback location of the first media content to account for a time of the change in the brain activity data as specified thereof is present in claim 4 of U.S. Patent No. 11,164,602.
With regard to claim 5, the feature of wherein adjusting the playback location comprises the processor further enabled to: generate a first time-stamp corresponding to when the first brain activity data was received; rewind the first media content to the first time-stamp; and resume playback of the first media content from the first time-stamp as specified thereof is present in claim 5 of U.S. Patent No. 11,164,602.
With regard to claim 6, the feature of wherein the processor is further enabled to: generate a notification that the consumer is not paying attention; present the notification on the mobile device along with a replay/rewind option for consumer selection to trigger the adjusting of the playback location; monitor for entry of the consumer selection within a preset period of time after presenting the notification; and trigger the adjusting of the playback location only in response to receiving the consumer selection within the preset time period after the notification as specified thereof is present in claim 6 of U.S. Patent No. 11,164,602.
With regard to claim 7, the feature of wherein the processor is communicatively coupled to a motion sensor, the received first data comprises user activity data, and the comparative data comprises reference user activity data, the processor further enabled to: during playback of the first media content, receive, the first user activity data from the motion sensor; retrieve the reference user activity data from a memory, the reference user activity data corresponding to a loss of attention by the consumer; compare the first user activity data to the reference user activity data; determine if a result of the comparison of the first user activity data to the reference user activity data indicates that the consumer is likely not currently paying attention to the playback of the first media content; and in response to the result of the comparison indicating that the consumer is likely not currently paying attention, adjust the playback location of the first media content to account for the change in the user activity data as specified thereof is present in claim 7 of U.S. Patent No. 11,164,602.
With regard to claim 8, the feature of wherein the processor is communicatively coupled to a microphone, the received first data comprises ambient noise data, and the comparative data comprises an ambient noise data threshold, the processor further enabled to: during playback of the first media content, receive first ambient noise data from the microphone; retrieve the ambient noise data threshold from the memory; determining if the first ambient noise data is greater than the ambient noise data threshold, where the first ambient noise data being greater than the ambient noise data threshold indicating that the consumer 1s likely not currently paying attention to the playback of the first media content; and in response to the first ambient noise data being greater than the ambient noise data threshold, pausing a play of the first media content until the first ambient noise data is less than the ambient noise threshold as specified thereof is present in claim 8 of U.S. Patent No. 11,164,602.
With regard to claim 9, the feature of wherein the processor is communicatively coupled to an image capture device, the received first data comprises image data and the comparative data is a reference image, the processor further enabled to: during playback of the first media content, receive the first image data from the image capture device; retrieve a reference image from a memory; determine if the first image data matches the reference image, the first image data not matching the reference image indicating that the consumer is likely not currently paying attention to the playback of the first media content; in response to the first image data not matching the reference image, generate a notification that the consumer is not paying attention; and present the notification on the mobile device along with a replay/rewind option for consumer selection to trigger the adjusting of the playback location as specified thereof is present in claim 9 of U.S. Patent No. 11,164,602.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoemake et al disclose an automatic content filtering for enabling or implementing presence detection and/or automatic content filtering of media content based on detected presence of users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        August 11, 2022.